UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6880


FRED FREEMAN,

                     Plaintiff - Appellant,

              v.

DIRECTOR STIRLING; DEPUTY DIRECTOR MCCALL; WARDEN DAVIS;
ASSOCIATE    WARDEN     ANDREA     THOMPSON;     OPERATION
COORDINATOR JOHN OR JANE DOE; EMETTU LILLIAN, P.R.N.; WANDA
SERMONS; MEDICAL DIRECTOR JOHN OR JANE DOE; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Joseph Dawson, III, District Judge. (9:19-cv-02062-JD)


Submitted: January 21, 2022                                       Decided: February 1, 2022


Before NIEMEYER and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Freeman, Appellant Pro Se. Elloree Ann Ganes, HOOD LAW FIRM, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fred Freeman appeals the district court’s orders accepting the recommendation of

the magistrate judge, denying relief on Freeman’s complaint asserting claims under 42

U.S.C. § 1983 and the Americans with Disabilities Act, and denying Freeman’s Fed. R.

Civ. P. 59(e) motion for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s orders. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2